Citation Nr: 1610366	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  07-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an increased rating for right lower extremity radiculopathy, rated as 10 percent disabling from August 4, 2003 to September 22, 2014, and rated 20 percent thereafter.

2. Entitlement to an increased rating for left lower extremity radiculopathy, rated as 20 percent disabling from August 4, 2003 to September 22, 2014, and rated 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a higher rating for a psychophysiological musculoskeletal disorder, manifested by low back pain.

The Veteran filed a notice of disagreement with this determination in March 2006, and timely perfected his appeal in August 2007.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in April 2011.  A transcript of the hearing is of record.

In November 2011, the Board issued a decision that, in part, partially granted the claim of entitlement to an increased rating for a psychophysiological musculoskeletal disorder, manifested by low back pain.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  A new Board decision was issued in April 2014 to satisfy that request.   

In the April 2014 decision, the Board denied a rating in excess of 40 percent for the service-connected psychophysiological musculoskeletal disorder manifested by low back pain, and granted service connection for right lower extremity radiculopathy assigning an initial 10 percent rating effective August 4, 2003.  The Board also remanded a claim for entitlement to a total disability rating based on unemployability (TDIU).  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In an October 2014 order, the Court granted the parties' (the Board and the Veteran) Joint Motion for Partial Remand (JMPR) and vacated that portion of the Board's decision which denied an initial disability rating in excess of 10 percent for the right lower extremity radiculopathy and remanded the matter for compliance with the JMPR.  The Court did not disturb the Board's denial of a higher rating for left lower extremity radiculopathy or the remand of the TDIU issue.  

In April 2015, the RO issued a rating decision promulgating the April 2014 award of service connection for the right lower extremity and awarded an initial 10 percent rating, effective August 4, 2003.  A 20 percent rating was assigned from September 23, 2014.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  In that decision, the RO granted an increased 20 percent rating for left lower extremity radiculopathy from August 4, 2003 to September 22, 2014, and assigned an increased 40 percent rating thereafter.  In June 2015, the Veteran filed a notice of disagreement with the assigned ratings.  A review of the file shows that the Veteran has not been issued a Statement of the Case concerning this issue.  This will be addressed below.

The issue of entitlement to a TDIU has not yet been recertified to the Board.  As it is still being developed by the RO, it will be addressed in a future Board decision, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for right lower extremity radiculopathy.  Further AOJ action is necessary prior to adjudication of the appeal.

Following the Court's October 2014 Order, the Veteran submitted additional evidence in the form of private treatment records from the Coastal Neurological Institute dated in October 2014.  In a November 2014 letter, the Veteran declined to waive initial AOJ review of that evidence.  However, in March 2015, the Veteran, through his representative, stated that he did not have any additional evidence to submit and requested that the Board proceed with a decision immediately.  

The Board notes that these records were not specifically identified as having been reviewed by the AOJ in the April 2015 rating decision, which promulgated the Board's grant of service connection for the right lower extremity radiculopathy and assignment of initial ratings.  However, as the appeal is being remanded, the AOJ will now have an opportunity to review this evidence in the first instance.  

The Board also observes that additional evidence was received into the claims file following the April 2015 rating decision.  This evidence included a VA spine examination report that was added to the claims file in July 2015.  In September 2015, the Veteran's attorney submitted additional evidence consisting of medical records from the MRI and Imaging of Alabama and the Coastal Neurological Institute.  Additional information was also received from the Veteran's prior employer (Flowerwood Nursery, Inc.) including medical records and a completed VA Form 21-4192.  This newly submitted evidence is also relevant to the pending TDIU claim that was remanded by the Board in April 2014.

In November 2015 correspondence, VA contacted the Veteran's attorney to inquire whether he wished to waive agency of original jurisdiction (AOJ) of the newly submitted evidence.  As there has been no response, the Board has no discretion but to remand this matter for initial AOJ consideration of the new evidence and issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  See 38 C.F.R. § 20.1304 (2015).  

Finally, as the claims are remanded, the file should be updated with VA medical records dated since October 2014 from the Biloxi and Pensacola VA medical centers (VAMCs) and the Mobile, Alabama outpatient clinic (OPC).

In April 2015, the RO granted an increased 20 percent rating for left lower extremity radiculopathy from August 4, 2003 to September 22, 2014, and an increased 40 percent rating thereafter.  In June 2015, the Veteran filed a notice of disagreement with the assigned ratings.  A review of the file shows that the Veteran has not been issued a Statement of the Case concerning this issue.  This must be accomplished prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records from the VAMCs in Biloxi and Pensacola, the Mobile OPC, any other appropriate VA facility, from October 2014.  

If the records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Send the Veteran a Statement of the Case concerning the claim of entitlement to an increased rating for left lower extremity radiculopathy, rated as 20 percent disabling from August 4, 2003 to September 22, 2014, and rated 40 percent thereafter.  If the Veteran submits a timely substantive appeal, the claim should be returned to the Board. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal for a higher rating for right lower extremity radiculopathy in light of all pertinent evidence discussed above (to include all that has been added to the record since the last adjudication) and legal authority.  If either benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes the reasons and bases for all determinations and considers all evidence added into the record since the last statement of the case/supplemental statement of the case, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

